Citation Nr: 1518909	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  05-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the cervical spine, C2-7, with spondylosis.

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbosacral spine, L5-S1.

4.  Entitlement to an initial rating higher than 10 percent for cutaneous neuritis of the anterior aspect of the left thigh.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had periods of active service from January 1977 to October 2003 in the Air National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2003 and January 2004 rating decisions of the RO in Cheyenne, Wyoming.  The instant matter has had a long procedural history before the Board.

After perfecting an appeal to the December 2003 and January 2004 rating decisions, in September 2005 the Veteran received a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In a February 2007 Board decision, the issues on appeal were remanded for additional development.

As the prior VLJ left the Board after the issuance of the February 2007 decision, in March 2008 the Veteran received a Board videoconference hearing before a new VLJ.  In a subsequent May 2008 Board decision, the newly assigned VLJ denied the issues on appeal.

The Veteran appealed the February 2007 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court granted a Joint Motion for Remand (JMR), which remanded all of the issues on appeal.  In an August 2009 Board decision, the issues on appeal were again remanded to the Agency of Original Jurisdiction (AOJ) for additional development.

The issues were again returned to the Board and addressed in an August 2014 decision.  In the August 2014 decision, the Board denied higher disability ratings for the lumbosacral spine and left thigh disabilities, and remanded the issues of a higher disability rating for the cervical spine disability and service connection for migraine headaches.  Again, the Veteran appealed the August 2014 Board decision to the Court.  In a February 2015 Order, the Court granted another JMR and remanded the issues before it for additional consideration by the Board.  The VLJ who issued the August 2014 Board decision is no longer employed by the Board.

The Board notes that the issues which were remanded in the August 2014 decision have not yet been returned to the Board; however, as the instant decision is a remand for a new Board videoconference hearing, it is appropriate for the Board to address the previously remanded issues at this time.

The Board has not only reviewed the Veteran's physical claims files but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  The appeal is REMANDED to the AOJ.  


REMAND

As noted above, the Veteran has previously addressed the issues on appeal in Board hearings held on September 2005 and March 2008 before two different VLJs.  Both VLJs are no longer employed by the Board.  Consequently, in February 2015, the Board asked the Veteran whether he desired to have a new Board hearing.  In March 2015, the Board received the Veteran's response in which a hearing before a VLJ at the RO was requested (Travel Board hearing).  As such, the Veteran should be afforded another opportunity to provide testimony at a Board hearing.  

Subsequent to receiving the Veteran's request for a Travel Board hearing, in March 2015 the Veteran's representative contacted the Board.  The representative noted that while he works out of Virginia, the Veteran lives in Alaska.  The representative requested that, instead of a Travel Board hearing, a Board videoconference hearing be scheduled to allow the representative to be present in Washington, D.C. with the VLJ while the Veteran testifies from the RO in Alaska.  The Veteran's representative was informed that such arrangements could be made once the instant matter was remanded to schedule a new Board hearing.  Because the RO schedules videoconference hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Board videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.	

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

